UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-1685 Name of Registrant: Vanguard Morgan Growth Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30th Date of reporting period: June 30, 2012 Item 1: Schedule of Investments Vanguard Morgan Growth Fund Schedule of Investments As of June 30, 2012 Market Value Shares ($000) Common Stocks (95.3%) 1 Consumer Discretionary (16.2%) Starbucks Corp. 1,738,058 92,673 * Amazon.com Inc. 351,663 80,302 Comcast Corp. Class A 2,234,624 71,441 Coach Inc. 1,175,486 68,742 * Dollar Tree Inc. 1,103,790 59,384 * Bed Bath & Beyond Inc. 924,184 57,115 Omnicom Group Inc. 1,072,409 52,119 * O'Reilly Automotive Inc. 609,123 51,026 TJX Cos. Inc. 1,162,175 49,892 PetSmart Inc. 660,478 45,031 Yum! Brands Inc. 693,026 44,645 Lowe's Cos. Inc. 1,403,166 39,906 News Corp. Class A 1,763,852 39,316 Ralph Lauren Corp. Class A 271,935 38,087 Ross Stores Inc. 607,465 37,948 * priceline.com Inc. 53,490 35,545 * Lululemon Athletica Inc. 583,180 34,775 *,^ ITT Educational Services Inc. 547,526 33,262 NIKE Inc. Class B 374,946 32,913 * LKQ Corp. 832,641 27,810 * BorgWarner Inc. 373,697 24,511 * Michael Kors Holdings Ltd. 557,375 23,321 ^ Buckle Inc. 574,456 22,731 * Discovery Communications Inc. 432,415 21,660 Harley-Davidson Inc. 466,700 21,342 Tractor Supply Co. 236,740 19,664 * CarMax Inc. 747,025 19,378 McDonald's Corp. 217,700 19,273 Starwood Hotels & Resorts Worldwide Inc. 362,400 19,222 Gentex Corp. 893,865 18,655 Tim Hortons Inc. 281,235 14,804 * Sirius XM Radio Inc. 7,857,285 14,536 Home Depot Inc. 252,500 13,380 * Urban Outfitters Inc. 482,630 13,316 * Discovery Communications Inc. Class A 244,400 13,198 *,^ Tesla Motors Inc. 381,265 11,930 Wyndham Worldwide Corp. 219,600 11,582 * DIRECTV Class A 210,900 10,296 * Imax Corp. 427,120 10,264 CBS Corp. Class B 281,600 9,231 DeVry Inc. 277,625 8,598 Dick's Sporting Goods Inc. 164,300 7,886 Chico's FAS Inc. 527,545 7,829 * AutoZone Inc. 19,400 7,123 Gap Inc. 253,700 6,941 Limited Brands Inc. 138,300 5,882 Advance Auto Parts Inc. 83,500 5,696 Comcast Corp. 179,700 5,643 Service Corp. International 447,920 5,541 * Deckers Outdoor Corp. 124,180 5,465 Garmin Ltd. 141,990 5,437 News Corp. Class B 194,700 4,385 * Steven Madden Ltd. 137,400 4,362 Las Vegas Sands Corp. 100,000 4,349 PVH Corp. 43,200 3,361 VF Corp. 10,000 1,334 DISH Network Corp. Class A 36,400 1,039 Target Corp. 5,300 308 Consumer Staples (8.5%) Coca-Cola Co. 1,849,041 144,577 Philip Morris International Inc. 1,547,736 135,055 Wal-Mart Stores Inc. 1,386,109 96,640 Costco Wholesale Corp. 937,641 89,076 Whole Foods Market Inc. 707,393 67,429 Mead Johnson Nutrition Co. 663,338 53,405 CVS Caremark Corp. 1,000,643 46,760 Estee Lauder Cos. Inc. Class A 649,111 35,130 * Monster Beverage Corp. 245,976 17,514 Herbalife Ltd. 358,150 17,309 Brown-Forman Corp. Class B 90,886 8,802 Kroger Co. 327,500 7,595 Beam Inc. 99,900 6,243 * Green Mountain Coffee Roasters Inc. 252,900 5,508 Casey's General Stores Inc. 81,634 4,816 Kellogg Co. 96,900 4,780 Colgate-Palmolive Co. 19,600 2,040 PepsiCo Inc. 12,700 897 Energy (5.6%) Exxon Mobil Corp. 1,007,857 86,242 Core Laboratories NV 315,964 36,620 * Concho Resources Inc. 423,787 36,073 National Oilwell Varco Inc. 546,822 35,237 Diamond Offshore Drilling Inc. 537,844 31,803 Valero Energy Corp. 1,217,872 29,412 Occidental Petroleum Corp. 276,654 23,729 Oceaneering International Inc. 489,227 23,414 Noble Energy Inc. 266,241 22,583 * McDermott International Inc. 1,595,166 17,770 Cabot Oil & Gas Corp. 446,375 17,587 *,^ InterOil Corp. 217,000 15,125 * Kodiak Oil & Gas Corp. 1,295,217 10,634 * Superior Energy Services Inc. 523,030 10,581 * Continental Resources Inc. 153,200 10,206 * SandRidge Energy Inc. 1,480,760 9,906 Ensco plc Class A 205,063 9,632 * Cameron International Corp. 221,160 9,446 Schlumberger Ltd. 130,100 8,445 Williams Cos. Inc. 280,800 8,093 * Weatherford International Ltd. 556,960 7,034 HollyFrontier Corp. 186,608 6,612 Marathon Petroleum Corp. 130,300 5,853 * Southwestern Energy Co. 178,780 5,708 Helmerich & Payne Inc. 122,600 5,331 * Tesoro Corp. 212,200 5,296 * Plains Exploration & Production Co. 150,100 5,280 Exchange-Traded Fund (0.8%) 2 Vanguard Growth ETF 1,044,900 71,064 Financials (4.0%) American Express Co. 1,634,682 95,155 American Tower Corporation 929,666 64,993 Goldman Sachs Group Inc. 333,050 31,926 T. Rowe Price Group Inc. 458,690 28,879 Raymond James Financial Inc. 612,100 20,958 * Affiliated Managers Group Inc. 168,250 18,415 Fidelity National Financial Inc. Class A 726,809 13,998 Arthur J Gallagher & Co. 345,480 12,116 Simon Property Group Inc. 64,300 10,009 Allied World Assurance Co. Holdings AG 118,500 9,417 Jefferies Group Inc. 606,083 7,873 Moody's Corp. 188,290 6,882 Discover Financial Services 177,100 6,124 Public Storage 40,100 5,791 US Bancorp 115,600 3,718 Franklin Resources Inc. 25,400 2,819 Digital Realty Trust Inc. 36,900 2,770 * American International Group Inc. 79,100 2,538 Weingarten Realty Investors 90,800 2,392 * Arch Capital Group Ltd. 21,600 857 Ventas Inc. 7,600 480 Equity Residential 6,300 393 Health Care (14.4%) UnitedHealth Group Inc. 2,317,515 135,575 Amgen Inc. 1,375,456 100,463 Abbott Laboratories 1,061,043 68,405 * Biogen Idec Inc. 450,152 64,993 * Express Scripts Holding Co. 1,134,445 63,336 * Celgene Corp. 840,452 53,923 * Intuitive Surgical Inc. 82,685 45,790 Shire plc ADR 522,311 45,122 Allergan Inc. 458,345 42,429 Novo Nordisk A/S ADR 286,292 41,610 * Gilead Sciences Inc. 796,433 40,841 * Edwards Lifesciences Corp. 382,160 39,477 Cooper Cos. Inc. 492,012 39,243 Agilent Technologies Inc. 954,677 37,462 * Watson Pharmaceuticals Inc. 484,400 35,841 * Vertex Pharmaceuticals Inc. 581,160 32,499 * Alexion Pharmaceuticals Inc. 294,210 29,215 * Hologic Inc. 1,537,013 27,728 AmerisourceBergen Corp. Class A 702,066 27,626 Aetna Inc. 619,630 24,023 Cardinal Health Inc. 558,299 23,449 * Catalyst Health Solutions Inc. 235,943 22,047 * Waters Corp. 249,827 19,854 * ResMed Inc. 621,080 19,378 * Life Technologies Corp. 370,481 16,668 * Gen-Probe Inc. 194,360 15,976 * Salix Pharmaceuticals Ltd. 290,490 15,814 * Bruker Corp. 1,060,266 14,112 Zimmer Holdings Inc. 203,327 13,086 Patterson Cos. Inc. 319,900 11,027 Baxter International Inc. 186,900 9,934 * DaVita Inc. 99,707 9,792 McKesson Corp. 101,100 9,478 * MEDNAX Inc. 137,596 9,431 * Cerner Corp. 108,654 8,981 Humana Inc. 81,300 6,296 Perrigo Co. 51,400 6,062 * Mylan Inc. 260,000 5,556 * Warner Chilcott plc Class A 275,300 4,933 * Onyx Pharmaceuticals Inc. 73,600 4,891 * Seattle Genetics Inc. 190,800 4,844 * Human Genome Sciences Inc. 368,700 4,841 HCA Holdings Inc. 140,700 4,282 * Myriad Genetics Inc. 64,890 1,542 * Charles River Laboratories International Inc. 13,900 455 Industrials (9.8%) Boeing Co. 1,272,613 94,555 AMETEK Inc. 1,421,789 70,962 Caterpillar Inc. 711,428 60,407 Honeywell International Inc. 805,207 44,963 Precision Castparts Corp. 256,616 42,211 * BE Aerospace Inc. 803,539 35,083 Parker Hannifin Corp. 416,480 32,019 Tyco International Ltd. 559,651 29,578 * IHS Inc. Class A 266,205 28,678 Cummins Inc. 261,922 25,383 General Electric Co. 1,119,313 23,327 * Quanta Services Inc. 811,723 19,538 * TransDigm Group Inc. 134,992 18,129 MSC Industrial Direct Co. Inc. Class A 268,916 17,627 Dover Corp. 301,645 16,171 * United Continental Holdings Inc. 654,600 15,926 Pentair Inc. 403,980 15,464 Union Pacific Corp. 127,500 15,212 * WESCO International Inc. 253,609 14,595 Waste Connections Inc. 440,800 13,189 ^ Progressive Waste Solutions Ltd. 669,080 12,659 Flowserve Corp. 106,245 12,192 Fastenal Co. 278,025 11,207 Snap-on Inc. 175,930 10,952 JB Hunt Transport Services Inc. 181,745 10,832 * Hertz Global Holdings Inc. 845,280 10,820 Pall Corp. 181,292 9,937 * Verisk Analytics Inc. Class A 200,100 9,857 FedEx Corp. 100,900 9,243 Landstar System Inc. 176,745 9,141 Chicago Bridge & Iron Co. NV 226,170 8,585 * Stericycle Inc. 92,245 8,456 * MRC Global Inc. 379,215 8,070 Expeditors International of Washington Inc. 207,180 8,028 Lockheed Martin Corp. 86,900 7,567 PACCAR Inc. 180,900 7,090 Textron Inc. 266,100 6,618 United Parcel Service Inc. Class B 77,400 6,096 Corrections Corp. of America 206,564 6,083 * AGCO Corp. 128,200 5,863 3M Co. 64,800 5,806 * Hub Group Inc. Class A 159,219 5,764 UTi Worldwide Inc. 383,081 5,597 * Alaska Air Group Inc. 147,014 5,278 Norfolk Southern Corp. 72,200 5,182 Dun & Bradstreet Corp. 66,600 4,740 * Colfax Corp. 142,920 3,940 Robert Half International Inc. 73,200 2,091 Goodrich Corp. 15,160 1,924 Pitney Bowes Inc. 108,700 1,627 Emerson Electric Co. 8,400 391 Donaldson Co. Inc. 9,000 300 Information Technology (32.0%) * Apple Inc. 917,465 535,800 International Business Machines Corp. 1,126,776 220,375 Microsoft Corp. 6,812,368 208,390 Cisco Systems Inc. 11,076,808 190,189 * EMC Corp. 5,916,303 151,635 * Google Inc. Class A 243,382 141,179 QUALCOMM Inc. 1,632,051 90,873 * Red Hat Inc. 1,235,019 69,754 * Alliance Data Systems Corp. 514,685 69,482 * eBay Inc. 1,495,306 62,818 Altera Corp. 1,651,028 55,871 * VMware Inc. Class A 590,808 53,787 IAC/InterActiveCorp 1,177,235 53,682 Oracle Corp. 1,716,258 50,973 * Baidu Inc. ADR 376,283 43,265 * QLogic Corp. 3,131,334 42,868 Xilinx Inc. 1,168,845 39,238 Avago Technologies Ltd. 1,012,105 36,335 * F5 Networks Inc. 355,759 35,419 * LinkedIn Corp. Class A 310,447 32,991 * Autodesk Inc. 913,823 31,975 Mastercard Inc. Class A 74,040 31,845 * NetApp Inc. 953,023 30,325 * Check Point Software Technologies Ltd. 609,274 30,214 * Salesforce.com Inc. 204,176 28,229 * Citrix Systems Inc. 304,717 25,578 Intuit Inc. 378,600 22,470 Fidelity National Information Services Inc. 594,670 20,266 * VeriFone Systems Inc. 602,481 19,936 * Gartner Inc. 432,029 18,599 * Cognizant Technology Solutions Corp. Class A 304,380 18,263 * BMC Software Inc. 408,025 17,415 Total System Services Inc. 705,500 16,883 * Trimble Navigation Ltd. 347,265 15,978 * Emulex Corp. 2,208,948 15,904 KLA-Tencor Corp. 308,979 15,217 * Symantec Corp. 952,834 13,921 Accenture plc Class A 202,500 12,168 * MICROS Systems Inc. 225,703 11,556 * Facebook Inc. Class A 364,474 11,342 * NCR Corp. 463,695 10,540 * Lam Research Corp. 269,250 10,162 * Teradata Corp. 137,278 9,885 Amphenol Corp. Class A 179,315 9,848 * Fairchild Semiconductor International Inc. Class A 628,172 8,857 * NeuStar Inc. Class A 260,504 8,701 * Rovi Corp. 431,185 8,460 Jabil Circuit Inc. 415,563 8,448 Jack Henry & Associates Inc. 239,440 8,265 * Dell Inc. 629,437 7,881 * Informatica Corp. 182,390 7,726 * Fiserv Inc. 103,300 7,460 Motorola Solutions Inc. 152,857 7,354 * Teradyne Inc. 521,870 7,337 * Nuance Communications Inc. 300,695 7,163 * Compuware Corp. 749,870 6,966 * Atmel Corp. 979,768 6,564 Maxim Integrated Products Inc. 230,700 5,915 * ON Semiconductor Corp. 828,165 5,880 * LSI Corp. 906,000 5,771 * Advanced Micro Devices Inc. 1,004,800 5,758 * Akamai Technologies Inc. 176,400 5,601 FLIR Systems Inc. 271,900 5,302 Visa Inc. Class A 37,200 4,599 * RF Micro Devices Inc. 1,054,775 4,483 * Western Digital Corp. 146,100 4,453 * Polycom Inc. 310,900 3,271 * Riverbed Technology Inc. 197,965 3,197 Intel Corp. 99,600 2,654 * Freescale Semiconductor Ltd. 80,505 825 Materials (2.8%) Sherwin-Williams Co. 389,315 51,526 CF Industries Holdings Inc. 240,584 46,611 FMC Corp. 664,978 35,563 * WR Grace & Co. 442,820 22,340 Monsanto Co. 152,500 12,624 Albemarle Corp. 178,240 10,630 Cytec Industries Inc. 139,900 8,204 * Crown Holdings Inc. 236,100 8,143 Praxair Inc. 72,380 7,870 PPG Industries Inc. 69,750 7,402 Allegheny Technologies Inc. 216,042 6,889 Ball Corp. 154,900 6,359 Celanese Corp. Class A 160,600 5,560 International Paper Co. 176,800 5,111 Sealed Air Corp. 288,600 4,456 EI du Pont de Nemours & Co. 30,400 1,537 Telecommunication Services (1.2%) Verizon Communications Inc. 1,631,244 72,493 * Crown Castle International Corp. 525,900 30,849 Total Common Stocks (Cost $6,459,617) Market Value Coupon Shares ($000) Temporary Cash Investments (6.0%) 1 Money Market Fund (4.7%) 3,4 Vanguard Market Liquidity Fund 0.148% 412,776,202 412,776 Face Maturity Amount Date ($000) Repurchase Agreement (1.2%) Bank of America Securities, LLC (Dated 6/29/12, Repurchase Value $103,501,000, collateralized by Federal National Mortgage Assn. 3.435%-3.500%, 3/1/26-1/1/40) 0.130% 7/2/12 103,500 103,500 U.S. Government and Agency Obligations (0.1%) 5,6 Fannie Mae Discount Notes 0.130% 9/26/12 4,000 3,999 6,7 Federal Home Loan Bank Discount Notes 0.120% 7/27/12 100 100 5,6 Freddie Mac Discount Notes 0.120% 7/23/12 6,000 5,999 6 United States Treasury Note/Bond 4.250% 9/30/12 500 505 Total Temporary Cash Investments (Cost $526,879) Total Investments (101.3%) (Cost $6,986,496) Other Assets and Liabilities-Net (-1.3%) 4 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $49,145,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 97.2% and 4.1%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $50,199,000 of collateral received for securities on loan. 5 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. 6 Securities with a value of $10,300,000 have been segregated as initial margin for open futures contracts. 7 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific Morgan Growth Fund events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
